2021 IL App (1st) 182206-U

                                            No. 1-18-2206

                                    Order filed December 30, 2021

                                                                                     Fourth Division

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).


                                               IN THE
                                APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT


     EUGENE POSEY,                                     )      Appeal from the Circuit Court
                                                       )      of Cook County.
           Petitioner-Appellee/Cross-Appellant,        )
                                                       )
           vs.                                         )
                                                       )
     SUPERINTENDENT OF POLICE OF THE                   )
     CITY OF CHICAGO,                                  )      No. 17 CH 13108
                                                       )
           Respondent-Appellant/Cross-Appellee,        )
                                                       )
     And THE POLICE BOARD OF THE CITY OF               )
     CHICAGO,                                          )      Honorable
                                                       )      Peter A. Flynn,
           Respondent.                                 )      Judge Presiding.


           JUSTICE MARTIN delivered the judgment of the court.
           Presiding Justice Reyes and Justice Rochford concurred in the judgment.

                                               ORDER

¶1         Held: We reverse the circuit court’s order that reversed the Police Board of the City of
                 Chicago’s original decision to terminate petitioner Eugene Posey’s employment.
                 The Chicago Police Board’s original decision is affirmed, where (1) its factual
                 findings were not against the manifest weight of the evidence, and (2) its decision
                 to terminate Petitioner’s employment was not arbitrary, unreasonable, or unrelated
                 to the requirements of service.
     No. 1-18-2206


¶2           Respondent, the Superintendent of the Chicago Police Department (Superintendent)

     appeals from a June 14, 2018 order of the circuit court of Cook County reversing the City of

     Chicago Police Board’s (Board) final administrative decision that ordered petitioner Eugene

     Posey’s discharge from his position as a police officer for the City of Chicago. Petitioner

     cross-appeals from a September 18, 2018 order of the circuit court of Cook County that affirmed

     the five-year suspension imposed by the Board on remand, arguing the suspension is, effectively,

     a discharge from the police force.

¶3           For the following reasons, we reverse the circuit court’s June 14, 2018 order vacating

     Petitioner’s termination.1

¶4                                            I. JURISDICTION

¶5           On August 25, 2017, the Board issued its decision finding Petitioner guilty of violating

     various Rules of Conduct and discharging him from his position as a police officer. Petitioner filed

     a complaint for administrative review on September 28, 2017. The circuit court reversed the

     Board’s discharge order and remanded for imposition of a lesser sanction. On remand, the Board

     issued a new order suspending Petitioner for five years and the circuit court affirmed the Board’s

     five-year suspension order later that month. Both the Superintendent and Petitioner filed timely

     notices of appeal thereafter. Accordingly, this court has jurisdiction pursuant to article VI, section

     6, of the Illinois Constitution (Ill. Const. 1980, art. VI, § 6) and Illinois Supreme Court Rules 301

     (eff. Feb. 1, 1994) and 303(a) (eff. July 1, 2017), governing appeals from a final judgment of a

     circuit court in a civil case.

¶6                                            II. BACKGROUND



             1
              In adherence with the requirements of Illinois Supreme Court Rule 352(a) (eff. July 1, 2018), this
     appeal has been resolved without oral argument upon the entry of a separate written order.
                                                        -2-
     No. 1-18-2206

¶7          Eugene Posey was sworn in as a Chicago police officer on December 13, 1999. On

     December 12, 2016, almost seventeen years to the date of his swearing in, the Superintendent filed

     charges against Petitioner, alleging, in 25 counts, that he had committed the following six

     Department rules of conduct violations:

                       “Rule 1: Violation of any law or ordinance.

                       Rule 2: Any action or conduct which impedes the Department’s efforts to

                       achieve its policy and goals or brings discredit upon the Department.

                       Rule 6: Disobedience of an order or directive, whether written or oral.

                       Rule 8: Disrespect to or maltreatment of any person, while on or off duty.

                       Rule 9: Engaging in any unjustified verbal or physical altercation with any

                       person, while on or off duty.

                       Rule 10: Inattention to duty.”

¶8          Specifically, the Superintendent asserted that, while on duty on May 12, 2014: (1)

     Petitioner seized and/or arrested and/or detained Corey Stewart without justification, in violation

     of Rules 1, 2 and 8; (2) Petitioner handcuffed and/or arrested and/or placed Stewart in his police

     vehicle and transported him to McKinley Park, without justification and/or against Stewart’s will,

     instead of immediately transporting him to the 9th District police station2, in violation of Rules 1,

     2, 6, 8, and 10; (3) Petitioner handcuffed Stewart too tightly, in violation of Rules 2 and 8; (4)

     Petitioner slapped and/or punched Stewart, in violation of Rules 2, 8, and 9; (5) Petitioner

     transported Stewart to, and subsequently abandoned him at, McKinley Park in violation of Rules

     2 and 8; (6) Petitioner handcuffed and/or arrested Stewart and/or subsequently transported him

     without (a) notifying the dispatcher via voice radio of the incident and his change in availability



            2
                Petitioner testified that the 9th District police station is located at 3120 South Halsted, in Chicago.
                                                            -3-
     No. 1-18-2206

     status, and (b) completing all necessary reports and/or reporting procedures and advising proper

     supervisors, in violation of Rules 2, 6, and 10.

¶9           In answer to these charges, Petitioner gave a statement to the Independent Police Review

     Authority (IPRA) on August 11, 2015. Petitioner stated he was working with Chicago police

     officer Jonas Dodoo when they encountered Corey Stewart outside the Chicago Transit Authority

     (CTA) Red Line Garfield station. Petitioner explained that he had arrived by vehicle at the station

     to do a premises check when he observed Stewart, who was “walking with a real, you know, kind

     of lean walk” and was “mean mugging”3 the officers. He extrapolated that Stewart had a “bad

     walk,” and the way Stewart was walking was “suspect.” Petitioner then observed Stewart spit in

     front of the front passenger tire of their unmarked police vehicle. Petitioner asked Stewart, “what’s

     your problem,” and Stewart responded, “I don’t have no f*** problem.” As Petitioner exited the

     vehicle, Stewart approached him with “his shoulders up.” Petitioner clarified that he did not stop

     Stewart because of the way he was walking, but rather because he felt Stewart was going to rush

     at him and he felt assaulted 4 by Stewart’s attitude and his walk. Petitioner did not feel safe, so he

     detained Stewart and placed him in handcuffs. Petitioner explained that “we’re going to take him

     to the 9th District Police station and we were going to arrest him.” Later, Petitioner equivocated

     between explaining that Stewart was under arrest and then that Stewart was “not entirely” under

     arrest but was not free to go.




             3
                Petitioner clarified that “mean mugging” meant Stewart “had this real, you know, mean look like
     as if, you know, either one of us had did something to him, you know, it’s just with a mean, you know, ugly
     face.”
              4
                Petitioner explained that he felt assaulted because of Stewart’s “aura, you know, coming at me,
     you know, with that walk and with that same facial expression.” Further, he detailed that Stewart’s look
     was “terrifying” and his walk was “a sign of somebody who’s capable, you know, of, you know, committing
     a battery.”
                                                        -4-
       No. 1-18-2206

¶ 10           Petitioner stated that he and officer Dodoo were driving towards the police station when

       Petitioner conversed with Stewart and determined Stewart had had a bad day and was not a bad

       guy. During the conversation, Stewart told Petitioner he was “going west” and while the address

       was too far west for the officers to take Stewart, they drove him as far west as they could. They

       stopped in front of a park, although Petitioner was not sure what park, and Petitioner then removed

       Stewart from the vehicle. Stewart seemed happy that Petitioner was letting him go, so Petitioner

       took the handcuffs off, completed a contact card, and Stewart began to walk west. Petitioner denied

       that he told his partner they should drop Stewart at “the basketball court,” but did concede that

       they did ultimately drop him off by a basketball court. However, Petitioner stated he was “doing

       [Stewart] a favor of getting him closer to where he wanted to go.” Petitioner denied that he had

       either handcuffed Stewart too tightly, slapped, or punched him. Petitioner stated he completed a

       contact card after the interaction, his only contact card for the shift, and turned it in to his sergeant

       because he was not allowed to input the card himself.

¶ 11           During his statement, the investigator showed Petitioner a document which reported all

       contact cards completed by Petitioner on May 12, 2014. The only contact card on the report was

       for an unrelated individual at 5:47 p.m. near the 69th Street Red Line station. Petitioner stated that

       he did not personally inform the Office of Emergency Management and Communications (OEMC)

       dispatchers of the incident with Stewart but thought that either he or Dodoo had reported it. The

       investigator interviewing Petitioner also showed him various reports wherein the officers indicated

       that their police vehicle had been at the CTA Red Line 69th Street station at 9:23 p.m., despite the

       police vehicle GPS placing the officers at 47th Street and Halsted.

¶ 12           On June 20 and June 22, 2017, a hearing was held on the Superintendent’s charges. The

       following evidence was presented to Hearing Officer Jacqueline A. Walker.


                                                         -5-
       No. 1-18-2206

¶ 13           Petitioner was first called as an adverse witness. Petitioner testified that, on May 12, 2014,

       he was assigned—along with Jonas Dodoo—to the public transportation unit of the Department.

       Petitioner was tasked with surveilling the Red Line CTA stations and outdoor platforms for illegal

       activity. Petitioner and Dodoo were patrolling in plain clothes, in an unmarked police vehicle.

       Around 9:17 p.m., the officers arrived in the vicinity of the CTA Red Line Garfield station, at

       approximately 220 West Garfield Boulevard in Chicago. Dodoo parked the undercover vehicle

       roughly 10 feet from a bus stop located directly outside the Garfield Red Line station. It was then

       that Petitioner observed Corey Stewart standing near the bus stop, with “a dirty look” upon his

       face. Petitioner approached Stewart, placed him in handcuffs, and put Stewart in the back seat of

       the police vehicle. Petitioner did not loosen Stewart’s handcuffs at any point, because Stewart

       never complained that they were too tight.

¶ 14           Petitioner denied that Stewart was under arrest. He likewise denied telling Dodoo to “take

       [Stewart] to the basketball court. We’re not going to do him like the last one and take him to Rogers

       Park.” When asked if an individual arrested near the Red Line stop would have to be transported

       to the 9th District police station for processing, Petitioner opined that “there is a little small window

       in between the time a person gets handcuffed in between -- and the time they arrive to the station

       that, you know, there’s a little discretion there.” Petitioner testified he could not recall if he had

       notified the dispatcher via radio after taking Stewart into custody. At approximately 9:29 p.m., the

       officers arrived at McKinley Park, located at 2210 West Pershing Road. Petitioner testified he did

       not know that they were at McKinley Park, but he later learned there was a basketball court located

       within the park. After exiting the vehicle, Petitioner removed Stewart from the backseat, while

       Dodoo remained in the vehicle. Petitioner denied that he slapped and punched Stewart multiple

       times while Stewart was handcuffed. When Stewart requested Petitioner’s name, Petitioner


                                                         -6-
       No. 1-18-2206

       provided it. Petitioner then removed the handcuffs from Stewart and got back into the police

       vehicle. At approximately 9:55 p.m., the officers left Stewart at McKinley Park and drove back to

       the 1st District police station, located at 18th Street and Clark Street. Petitioner admitted Stewart

       never asked to be driven to McKinley Park and maintained that he did not know the park even

       existed. He could not recall if he had informed OEMC dispatchers of his encounter with Stewart.

¶ 15          Corey Stewart testified that he was a loss prevention officer for Morrison Security at Whole

       Foods. Shortly after his shift ended around 8:00 p.m., Stewart—who resided at in the 800 block of

       West 53rd Street in Chicago—headed to the Red Line so he could return home. After getting off

       the Red Line train at the Garfield stop, Stewart headed outside the station to wait for the bus. As

       Stewart had a cold that day, he had mucus in his mouth and stepped to the curb to spit the mucus

       into the street. While Stewart admitted he spat into the street behind a parked vehicle, he

       maintained he was unaware it was a police vehicle. Further, Stewart explained he spat into the

       street because it would have been disrespectful to spit in front of everybody waiting for the bus.

       Following his expectoration, two police officers in plain clothes got out of a nearby vehicle and

       summoned him over to their car. One officer, whom Stewart later identified as Petitioner,

       demanded Stewart put his hands behind his back and then very tightly placed handcuffs on him.

       Stewart had never seen either of the police officers before and he did not discover they were police

       officers until after they had handcuffed him. When Stewart inquired as to why he was being

       handcuffed, Petitioner responded, “You say f*** us, so it’s f*** you.” Stewart told Petitioner the

       handcuffs were too tight, and Petitioner again stated “f*** [you]” and put Stewart in the backseat

       of his police vehicle. Stewart testified he felt a throbbing, numb feeling in his wrist and parts of

       his fingers from the tightness of the handcuffs.




                                                       -7-
       No. 1-18-2206

¶ 16          Petitioner then got into the front passenger seat of the police vehicle and stated to his

       partner that “[w]e gonna take this one to the basketball court.” Petitioner’s partner then drove off,

       “like he knew exactly where to go.” Petitioner stated that “the last mother f*** who did this, we

       took him to Rogers Park and made him walk back.” Stewart again asked “[w]hat is this all about?”

       and Petitioner responded, “[f]*** you. You saying f*** us, it’s f*** you.” Stewart never heard

       either police officer use the radio to notify dispatchers of the encounter. Eventually, the vehicle

       stopped, and Petitioner removed Stewart from the vehicle and told his partner to drive off. Stewart

       observed a basketball court and an abandoned building across the street but had no idea where they

       were. After the police vehicle drove off, Petitioner slapped Stewart a few times and punched him

       in his side. Stewart then began to “play a role” and asked Petitioner for his name so he could

       address him with proper respect; Petitioner responded with his name. A few minutes later,

       Petitioner’s partner returned, and Petitioner searched Stewart. When Petitioner found Stewart’s

       loss prevention badge, he tossed it to his partner, who had exited the vehicle, and stated, “hmmm,

       [t]his mother f*** think he the police.” Stewart attempted to explain that he did not believe he was

       the police, and that he was simply an undercover loss prevention officer for Morrison Security.

       Because he was scared, Stewart did not disclose to Petitioner’s partner that Petitioner had slapped

       and punched him, nor did he attempt to scream to anyone on the basketball court.

¶ 17          Eventually, Petitioner and officer Dodoo left Stewart and drove off. Stewart did not know

       where he was, so he called 911 to request a supervisor so that he could report what happened and

       get home. However, after he made the phone call, he became concerned that Petitioner might hear

       the call on the radio and return to the area. Feeling afraid, he called his mother and told her, “Ma,

       anything happen to me, Officer Posey did it,” before his cell phone battery died. Stewart waited

       five or ten minutes in the unfamiliar neighborhood before he began walking down 39th Street.


                                                       -8-
       No. 1-18-2206

       When he reached Ashland Avenue, he saw an open gas station. He entered the station, explained

       his situation to the man working, and requested to use the phone to call 911. After making the 911

       call, Stewart remained at the gas station for 40 to 45 minutes and no police officers arrived. As he

       did not know his mother’s phone number by heart, and his cell phone was dead, he decided to

       leave the station so he could get home and let his mother know he was okay. Stewart saw the

       Ashland bus drive past and decided to take the bus to get out of the neighborhood. Once he arrived

       home, he called his mother. As a result of the encounter, Stewart had a bruised right wrist, some

       numbness in his right hand, a little side pain, and a bad headache. The next day, his mother drove

       him to Christ Medical Center’s emergency room, where he sought treatment for his injuries.

¶ 18          Stewart viewed video surveillance of the Garfield Red Line Station from the night in

       question and identified himself walking to the curb and spitting into the street. He also listened to

       the audio recordings from his two 911 calls and identified himself as the caller. On

       cross-examination, Stewart could not remember if Petitioner had filled out a contact card, but he

       reviewed his IPRA statement, wherein he stated Petitioner did fill out a card. Stewart denied

       speaking with Petitioner about his girlfriend or any desire he had to become a Chicago police

       officer. He likewise denied that Petitioner or his partner offered him a ride back to the CTA station.

¶ 19          Sandra Stewart, Corey Stewart’s mother, testified she was asleep at home on the evening

       of May 12, 2014 when she received a call from Stewart. Stewart told her “Ma, if anything happen

       to me, the police did it,” and then his phone cut out. Sandra attempted to call Stewart back but was

       unsuccessful. She then called several people in an effort to locate Stewart but was unable to find

       him. Sandra received another call from Stewart once he got home and Stewart relayed to her what

       had happened during his encounter with Petitioner. Early the next morning, Sandra picked up

       Stewart and took him to the emergency room at Christ Medical Center.


                                                       -9-
       No. 1-18-2206

¶ 20          Ernesto Gutierrez testified that in May of 2014, he was working at Tulsa Power Service, a

       gas station located at 3968 South Ashland, when a man came into the store asking to use the

       telephone. The man explained to Gutierrez that he had been picked up at a public transportation

       station by police officers who then dropped him off in the neighborhood and he needed to call 911.

       Gutierrez remembered that the man was angry that something wrong had happened to him, and he

       wanted to report it to a police sergeant.

¶ 21          Erin Hansen, supervisor of investigations at OEMC, explained that OEMC is responsible

       for receiving 911 calls, dispatching emergency services for the police and fire departments, and

       receiving 311 calls. Hansen testified she oversees a group of employees responsible for providing

       records subpoenaed by other agencies. These records include computer-aided dispatch (CAD)

       event queries, unit queries 5, audio recordings, and GPS records. A CAD event query is a

       computerized record of a call for service and contains information regarding the time a call is

       received, the nature of the call, the location for service, and the officers dispatched to the call. A

       unit query is a summary of a specific police unit’s activity during a particular time frame and

       includes information regarding any incidents initiated by a field unit. Hansen identified a unit

       query detailing the actions of unit 7319A 6 from 3:59 p.m. May 12, 2014 to 12:37 a.m. on May 13,

       2014. The report indicated that at 9:04 p.m. the officers were out of service, at 9:23 p.m. the officers

       were cleared from the event or incident they were on and were now available for service, and at

       10:47 p.m. the unit was dispatched as an assisting unit to an incident. The unit query did not

       provide any information regarding the unit’s whereabouts between 9:23 p.m. and 10:47 p.m., nor

       did it reflect any record of communication between the unit and the dispatcher during that period




              5
                  Hansen testified that unit queries are interchangeably called unit history logs.
              6
                  This was the unit Petitioner and Dodoo were assigned to on May 12, 2014.
                                                            - 10 -
       No. 1-18-2206

       of time. On cross-examination, Hansen conceded that it is possible there could be times when a

       dispatcher might miss a communication or fail to enter a code.

¶ 22           Chicago police sergeant Daniel Kranz testified he works in the policy and procedures

       section of the Chicago Police Department Research and Development Division, where he is

       responsible for creating and revising department directives.7 Kranz identified general order

       GO-3-01-01, which outlines the radio communication policy that police officers are supposed to

       follow during their tour of duty. Specifically, section 2-H requires a department member to notify

       the dispatcher of a change in status and their location. Section L-1 requires a police officer, when

       responding to an on-view incident 8, to immediately notify the dispatcher over the radio and let

       them know the type of incident and the address or location of the incident. Kranz testified that the

       reasoning behind the requirement for the officers to notify a dispatcher is two-fold—for officer

       safety and so they know when an officer is unavailable for assignment. Kranz also identified

       general order GO6-01-01, which details field arrest procedures to be followed by police officers.

       Specifically, section II-C requires a transporting officer to immediately 9 transport an arrestee to

       the district of arrest or the appropriate holding facility when an arrest is effected. Additionally,

       Kranz identified special order SO6-01-01, which establishes policy and procedures for waiving

       fingerprinting and releasing an arrestee without charging. Section 3-A of this order directs that,

       when an officer becomes aware that probable cause for arrest no longer applies and the officer has

       insufficient reason to detain an arrestee, then the arrestee must be released. In such a scenario, the



               7
                  Kranz explained that Department directives “are documents that are issued in the name of the
       Superintendent that describe policy and procedures for the Department.”
                8
                  Kranz testified that “[a]n on-view incident [is] an incident that was not assigned by the dispatcher,
       but that happened to you when you were on your tour of duty.”
                9
                  Kranz explained that “immediately” in this context “would mean that you’ve established your
       initial probable cause to arrest, and you have got all the information you would need, such as witness and
       victim information, and that now you are ready to process the arrestee.”
                                                           - 11 -
       No. 1-18-2206

       booking process would already have been initiated, so the arresting officer would have to notify a

       supervisor that they no longer have probable cause and therefore they would recommend the

       arrestee be released. The district station supervisor can authorize a release without charging.

       Section 3-A also requires the completion of all necessary reports10 and that officers follow all

       reporting procedures.

¶ 23              On cross-examination, Kranz identified special order SO4-13-09, which addresses the

       documenting procedure for officers who conduct an investigatory stop. He elaborated that contact

       cards should be used to document investigatory stops 11, but not citizen encounters. The current

       policy regarding contact cards—which was in place in May of 2014—requires the officers to

       electronically enter contact cards into an electronic reporting system. In the past, the contact cards

       would be dropped in a bin on a desk and someone else would then be responsible for entering the

       cards.

¶ 24              Chicago police officer Trak Slapaduriyang testified he has worked as a training instructor

       at the Chicago Police Academy since 2009. Slapaduriyang specializes in use of force and control

       tactics and teaches officers handcuffing policies and procedures. He detailed the mechanics of a

       pair of handcuffs and demonstrated how to properly apply handcuffs to a suspect. Slapaduriyang

       explained that there are five principles that must be applied prior to taking someone into custody:

       (1) stabilizing the situation, (2) controlling the subject, (3) applying the handcuff, (4) searching

       the subject, and (5) transporting the subject. Prior to transportation, the police officer should check

       for comfort to ensure the cuffs are not too tight on the subject. While handcuffs are not meant to

       be comfortable, Slapaduriyang stressed the importance of ensuring blood flow is not constricted



                  10
                       These reports may include a supplementary report, a vice case report, or any other accompanying
       reports.
                  11
                       Kranz testified that an investigatory stop and a temporary detention are the same thing.
                                                               - 12 -
       No. 1-18-2206

       and that no nerves are pinched. Slapaduriyang detailed four indications that handcuffs may be too

       tight—if a subject complains, when a police officer cannot get their pinky finger in the cuffs, when

       the subject’s hands start paling, and if the subject states that they cannot feel their fingers. He

       additionally explained that handcuffs must be double locked to prevent a suspect from picking the

       lock or accidentally tightening the handcuffs further. Following his handcuff demonstration, an

       impression 12 remained on Slapaduriyang’s left wrist. He explained that such a mark is common to

       see after handcuffing and, in his experience, the mark would last for maybe a day or two, depending

       on the person’s skin sensitivity.

¶ 25          Chicago police officer Chandler Jones was called as a character witness for Petitioner.

       Jones, who has known Petitioner for more than 40 years, testified that they grew up together and

       he considers Petitioner to be like a brother to him. While they had briefly worked together in a

       professional capacity, Jones and Petitioner were never assigned as partners. Jones described

       Petitioner as an extremely laid-back, friendly, and compassionate person with no malice. On cross-

       examination, Jones admitted that he had never seen Petitioner conduct police work on the street.

¶ 26          Alvin Dewayne Owens was additionally called as a character witness. Owens, a licensed

       barber at Brian Keith’s Grooming Lounge and director of Education Youth Development Outreach

       (EYDO) has known Petitioner for over 30 years. Petitioner has been involved with EDYO, which

       takes inner city students from all over the country and brings them to visit colleges and universities,

       for 20 years. Petitioner helps Owens organize the business and volunteers. Owens described

       Petitioner as a “go-getter” with a humorous personality, a “natural born organizer,” and a

       dedicated, loyal, honest, community-oriented, family person. On cross-examination, Owens

       admitted he had never personally observed Petitioner conduct police work.



              11
                   Slapaduriyang described the impression as a “little red mark on the skin itself.”
                                                            - 13 -
       No. 1-18-2206

¶ 27           Ursula Phoenix, a senior systems analyst, was next called as a character witness. Phoenix

       testified she has known Petitioner for over 20 years. According to Phoenix, Petitioner has a “very

       kind” demeanor and is thoughtful and purposeful in his treatment of others. Additionally, Phoenix

       testified that Petitioner does a lot of volunteer work, participates in community events, and is a

       careful, attentive father. On cross-examination, Phoenix conceded she has never observed

       Petitioner in his capacity as a police officer.

¶ 28           Chicago police officer Jonas Dodoo testified he has been assigned to the mass transit unit

       for six or seven years and has been a police officer for eight years. On May 12, 2014, Dodoo was

       working the third watch with Petitioner as his partner. The officers had been assigned to a

       “robbery/theft mission” focused on the CTA Red Line, from the Cermak-Chinatown station to the

       end of the line at 95th/Dan Ryan. Dodoo was driving an unmarked police vehicle and he was

       dressed in civilian clothes. After parking by the 55th Street CTA stop, Dodoo saw Stewart come

       up the escalator. Dodoo testified Stewart walked “back and forth around the vehicle,” before

       spitting on the front passenger bumper of their police vehicle. After further questioning, Dodoo

       clarified that, to the best of his recollection, he had not seen Stewart spit. Rather, Petitioner had

       informed him that Stewart had spat on their vehicle. Petitioner then exited the vehicle. When

       Dodoo exited the vehicle to back up Petitioner, he saw Stewart was already in handcuffs. Stewart

       was then placed in the back of their vehicle and Dodoo drove off in the direction of the 9th District

       police station. Dodoo testified that Petitioner had informed him that he wanted to charge Stewart

       “for either disorderly conduct or what.” He reiterated that he did not know what happened before

       he came around the corner.

¶ 29           Dodoo recalled that Stewart and Petitioner had a conversation while he drove, but he could

       not remember what they talked about, as he was focused on driving. He drove from the CTA stop,


                                                         - 14 -
       No. 1-18-2206

       took a right on Halsted Street, and then drove to 39th Street. However, prior to reaching 39th

       Street, Petitioner asked Dodoo to turn right so Petitioner could continue talking to Stewart. When

       the vehicle reached Damen, Petitioner asked Dodoo to pull the car over so he could talk to Stewart

       a little more. After Dodoo pulled the vehicle over, Petitioner opened his door and Dodoo began to

       exit the car. Petitioner then asked Dodoo to remain in the vehicle so Petitioner could talk privately

       with Stewart outside the car. Dodoo did not hear any of the conversation while he waited in the

       car. After some time, Dodoo exited the vehicle and asked Petitioner what was going on. Petitioner

       responded that he had decided to let Stewart go and Dodoo inquired if Petitioner had completed a

       contact card. Petitioner informed him he was completing a contact card, and Dodoo saw Petitioner

       holding a white piece of paper. Stewart made no complaints to Dodoo and did not tell Dodoo that

       Petitioner had struck or punched him. At that point in time, Stewart’s handcuffs were off, and he

       never heard Stewart complain that they were too tight. Dodoo denied that he had heard Petitioner

       say “[l]et’s take him to the basketball courts” or “[w]e should take him to Rogers Park like we did

       the last guy.” He further denied he had ever transported an individual to Rogers Park with

       Petitioner and testified that he would not have known what “take him to the basketball courts”

       meant.

¶ 30            Once Dodoo learned Stewart was released, he told Stewart to get back into the police

       vehicle so he could take him back to 55th Street. Stewart, however, declined Dodoo’s repeated

       offers to drive him back, explaining that he did not want to risk Petitioner changing his mind.

       Dodoo testified that Stewart assured him he knew where he was and could get home himself. While

       Dodoo was unsure if Stewart appeared afraid, he denied that Stewart ever told him he was afraid

       of Petitioner. Dodoo also denied that Petitioner ever told him to drive away, and he stated that he

       never left their sight. Dodoo did not see any physical interaction between Petitioner and Stewart


                                                      - 15 -
       No. 1-18-2206

       while they were outside their vehicle. He could not remember if either he or Petitioner made any

       radio communications with OEMC.

¶ 31           Attorney Randy Crumpton was called as a character witness for Petitioner. Crumpton

       testified he had known Petitioner since 1988 when they met in their college fraternity. He described

       Petitioner as a very good friend, who is a good, genuine, compassionate, caring individual, whom

       he would entrust with his life. While Crumpton was in the hospital with a critical disease, Petitioner

       came to visit him. Crumpton conceded he had never worked with Petitioner in his capacity as a

       police officer.

¶ 32           Lastly, Petitioner testified in his own defense. Petitioner testified he is married with three

       children and was born and raised in Chicago. He earned a bachelor’s degree in arts and science

       and completed a master’s degree in public administration. Prior to his work as a police officer,

       Petitioner worked as an executive assistant for both a radio station and Westin Hotel, and worked

       for Capitol Records in California. Petitioner testified he is involved in various community

       organizations and a mentoring program. He was appointed to the Department on December 13,

       1999. Over his tenure as a police officer, he was assigned to the 19th District, Area 5, and he

       assisted at Ground Zero after the World Trade Center attack.

¶ 33           Dodoo was Petitioner’s partner on the day in question, but they were not regular partners,

       and their relationship was purely professional. Petitioner and Dodoo were at the Garfield CTA Red

       Line station that evening for a premises check. As they drove up to the station, Petitioner observed

       Stewart “fixat[ing]” his eyes towards their vehicle, giving a dirty look. As Stewart’s actions had

       raised Petitioner’s suspicions, Petitioner watched Stewart through the side-view mirror. He

       observed Stewart walk 10-15 feet towards the vehicle and spit near the front tire of the car. After

       further questioning, Petitioner stated that the video recording of the incident seemed to show


                                                       - 16 -
       No. 1-18-2206

       Stewart spitting toward the rear of the car and not the front. Petitioner denied feeling angry that

       Stewart had spat near their vehicle. Petitioner testified that he exited their vehicle because he

       wanted to do a field interview on a subject he felt was “suspicious.” Petitioner denied swearing at

       Stewart and stated he had decided to write a citation for disorderly conduct. Petitioner “felt

       threatened by [Stewart’s] evasive nature,” and handcuffed him for Petitioner’s own safety. After

       handcuffing Stewart, he placed him in the back of the vehicle and proceeded to enter and sit in the

       passenger side.

¶ 34          As Dodoo drove the vehicle, Petitioner carried on a conversation with Stewart, informing

       him that they had “no intention” of arresting him and just wanted to write a citation. However,

       Petitioner then realized he did not have any citations and decided to go to the station to get a new

       book of citations. Stewart remained handcuffed during the duration of the drive, for the officers’

       safety. Petitioner denied that he ever told Dodoo they should “take him to Rogers Park like the last

       guy who we made walk home.” He further denied ever transporting someone to Rogers Park and

       releasing them there. Petitioner testified that, as they got closer to the station, Stewart’s demeanor

       “completely reversed” and he became cooperative. He confirmed that he had asked Dodoo to keep

       driving so he could continue to talk to Stewart. They spoke about Stewart’s job, his desire to study

       for the police test, and Stewart’s girlfriend. Deciding he did not want to ruin Stewart’s career, he

       determined he would not arrest Stewart and instead asked Dodoo to pull the vehicle over. They

       were close to McKinley Park; however, Petitioner testified that he did not know at the time that it

       was McKinley Park. Petitioner elaborated that he asked Dodoo to pull over because he wanted to

       “really see” if Stewart was “okay with not being arrested.” After determining Stewart did not want

       to be arrested, Petitioner exited the vehicle and let Stewart out. Petitioner then unlocked the




                                                       - 17 -
       No. 1-18-2206

       handcuffs and explained to Stewart that he was not going to arrest him. Petitioner denied telling

       Dodoo to drive away and come back later, and stated that Dodoo never left the scene.

¶ 35          While they stood outside the vehicle, they discussed Stewart’s desire to become a police

       officer and Petitioner gave Stewart suggestions that would help him with his goal. At some point,

       Dodoo exited the vehicle and told Stewart that Petitioner was not going to lock him up or write a

       ticket. Petitioner refuted recovering a badge from Stewart and mimicking Stewart for trying to

       impersonate the police. When Stewart asked Petitioner for his name, he gave him that information.

       Petitioner then asked Stewart for information, including his driver’s license, so he could document

       his contact with him. Despite it being dark, Petitioner tried to read the license and fill out a contact

       card. Petitioner denied slapping or punching Stewart and refuted that Stewart ever complained that

       he had been injured, or that the handcuffs were too tight. Petitioner likewise denied purposefully

       avoiding communication with OEMC in an attempt to cover up Stewart’s detention. Petitioner

       testified that he thought Dodoo might have offered to drive Stewart back to the Garfield Red Line

       station. Stewart was “really happy and fine” that he was not going to be locked up and said he

       would get himself home. Petitioner did not intend to leave Stewart at the basketball court as a form

       of punishment for having spit near their vehicle. He testified he would never do something like

       that. After Petitioner got back into the vehicle, they did a U-turn to head back towards the

       expressway and Petitioner waived goodbye to Stewart. Petitioner testified he turned in the contact

       card he completed, along with additional reports, to his supervisor. After the day in question,

       Petitioner remained a police officer for over two years until he was stripped of his powers.

¶ 36          On cross-examination, Petitioner stated that he could not recall if, during his IPRA

       statement, he had mentioned disorderly conduct or the fact that he was out of citations that day.

       Petitioner also could not recall if he was asked during his statement which citation he planned on


                                                        - 18 -
       No. 1-18-2206

       issuing Stewart. Counsel for the Superintendent then impeached Petitioner by omission, admitting

       the entirety of Petitioner’s IPRA statement to demonstrate that Petitioner never mentioned wanting

       to cite Stewart for disorderly conduct, nor did he mention that he did not have any citations on his

       person that evening.

¶ 37          Following the hearing, the members of the Board: (1) read and reviewed the record of the

       proceedings, (2) viewed the video recording of the witnesses’ testimonies, (3) listened to the

       hearing officer’s oral report, and (4) conferred with the hearing officer. Thereafter, the Board

       issued a decision finding Petitioner guilty of violating Rules 1, 2 (Counts I, III, IV, and VI through

       IX), 6, 8 (Counts I, III, and V), and 10 in that he: (1) seized and/or arrested and/or detained Stewart

       without justification; (2) handcuffed and/or arrested and/or placed Stewart in his police vehicle

       and transported him to McKinley Park, without justification and/or against Stewart’s will, instead

       of immediately transporting him to the 9th District police station; (3) he transported Stewart to,

       and subsequently abandoned him at, McKinley Park; and (4) he handcuffed and/or arrested Stewart

       and/or subsequently transported him without (a) notifying the dispatcher via voice radio of the

       incident and his change in availability status, and (b) completing all necessary reports and/or

       reporting procedures and advising proper supervisors.

¶ 38          However, the Board found Petitioner not guilty of violating Rules 2 (Counts II and V), 8

       (Counts II and IV), and 9, regarding the allegations that Petitioner handcuffed Stewart too tightly

       and slapped and/or punched Stewart.

¶ 39          Based upon his various violations, the Board determined, by unanimous vote, that cause

       existed to discharge Petitioner. The Board considered the facts and circumstances of Petitioner’s




                                                       - 19 -
       No. 1-18-2206

       conduct, as well as the evidence he presented in mitigation.13 Nevertheless, the Board concluded

       that all of Petitioner’s accomplishments did not mitigate the seriousness of his misconduct.

       Specifically, the Board found that Petitioner seriously abused his authority as a police officer when

       he violated Stewart’s constitutional rights. Moreover, it found Petitioner brought discredit to

       himself and the Department, and that Petitioner created a risk for taxpayers in his handling of

       Stewart. Ultimately, the Board resolved that Petitioner’s abuse of authority was incompatible with

       continued service as a police officer.

¶ 40           On September 28, 2017, Petitioner filed a “Complaint for Administrative Review” in the

       circuit court, arguing that the Board had violated his procedural rights and exceeded its

       jurisdiction. Further, Petitioner contended the Board’s decision to discharge him was arbitrary,

       capricious, against the manifest weight of the evidence, clearly erroneous, and contrary to

       governing law. Some months later, Petitioner filed a brief in support of his petition for

       administrative review. Thereafter, the Superintendent filed a response, alleging the Board’s

       findings are consistent with the manifest weight of the evidence and the penalty of discharge is not

       arbitrary, capricious, or unrelated to the needs of service. Petitioner responded by filing a reply

       brief wherein he claimed the Board’s findings are clearly erroneous and his discharge was

       arbitrary, capricious, excessive, and unreasonable.

¶ 41           On June 14, 2018, after a hearing, the circuit court affirmed the Board’s findings of fact

       and conclusions of law. However, the court reversed the Board’s discharge order and remanded

       for imposition of a lesser sanction, finding that, in fairness to Petitioner’s 17-year history as a

       police officer, the discipline should be something less than outright discharge. On August 9, 2018,



               13
                 Specifically, the Board pointed to the testimony of Petitioner’s four character witnesses, and his
       17-year career, during which time he earned 43 total awards and had no sustained complaints on his
       disciplinary record.
                                                         - 20 -
       No. 1-18-2206

       the Board issued a new order. In its order, the Board found that, “after re-evaluating the discipline

       imposed on Officer Posey, the Board remains convinced that a penalty of discharge in this case is

       warranted based on the seriousness of the misconduct of which the Board found the [sic] Officer

       Posey guilty.” The Board concluded that “[t]here are cases where, despite an otherwise fine and

       unblemished career, the seriousness of the conduct at issue, in and of itself, warrants discharge.

       With complete respect to the Court, we continue to strongly believe that this is such a case.”

       Nonetheless, the Board—in compliance with the circuit court’s order to issue a sanction less than

       discharge—imposed a five-year suspension on Petitioner. The circuit court affirmed the Board’s

       five-year suspension order on September 18, 2018. Thereafter, both the Superintendent and

       Petitioner filed the instant appeals.

¶ 42                                               III. ANALYSIS

¶ 43           On review, the Superintendent presents the question of whether, considering Petitioner’s

       conduct, the Board’s decision to discharge him was not arbitrary, unreasonable, or unrelated to the

       requirements of Petitioner’s service as a police officer. 14 Petitioner, on the other hand, questions:

       (1) whether the Board’s findings of facts and conclusions of law were clearly erroneous, and (2)

       whether the Board’s decision on remand to suspend Petitioner for five years was excessive,

       arbitrary, unreasonable, or unrelated to the requirements of his service as a police officer.

¶ 44           In an appeal from the judgment of an administrative review proceeding, we review the

       decision of the Board, not the circuit court. Remus v. Sheahan, 387 Ill. App. 3d 899, 901 (2009).

       Our review of an administrative agency’s decision to discharge requires a two-step analysis. Siwek

       v. Police Bd. of City of Chicago, 374 Ill. App. 3d 735, 737 (2007). First, we determine whether the



               14
                 The Superintendent does not argue on appeal that the Board erred by finding Petitioner did not
       violate Rules 2, 8, and 9, regarding the allegations that Petitioner handcuffed Stewart too tightly and slapped
       and/or punched Stewart.
                                                           - 21 -
       No. 1-18-2206

       Board’s factual findings are against the manifest weight of the evidence. Id. Secondly, we must

       determine whether those findings of fact provided a sufficient basis for the Board’s decision of

       discharge. Id.

¶ 45                                     A. The Board’s Factual Findings

¶ 46           As an administrative agency, the Board’s findings and conclusions on questions of fact

       shall be held to be prima facie true and correct on review. 735 ILCS 5/3-110 (West 2020). A

       Board’s decision regarding factual findings is only contrary to the manifest weight of the evidence

       “if, after reviewing the evidence in a light most favorable to the agency, we conclude that no

       rational trier of fact could have agreed with the agency’s decision and an opposite conclusion is

       clearly evident.” Daniels v. Police Bd. of City of Chicago, 338 Ill. App. 3d 851, 858 (2003). The

       Board’s findings of facts will not be reversed simply because we might have ruled differently, or

       an opposite conclusion might be reasonable. Roman v. Cook County Sheriff's Merit Bd., 2014 IL

       App (1st) 123308, ¶ 67. Furthermore, “[w]e may not substitute our judgment for the Police Board’s

       credibility determinations.” Franko v. Police Board of the City of Chicago, 2021 IL App (1st)

       201362, ¶ 46. See Gounaris v. City of Chicago, 321 Ill. App. 3d 487, 490 (2001) (“Because the

       weight of the evidence and the credibility of witnesses are uniquely within the province of the

       administrative agency, there need only be some competent evidence in the record to support its

       finding.” [Citation].).

¶ 47           Based upon our review of the record, we cannot say that the police board’s findings were

       against the manifest weight of the evidence. Stewart testified that, on the night in question, he was

       waiting for the bus outside of the Garfield Red Line station when, due to a cold, he walked to the

       curb to spit into the street. Immediately thereafter, Petitioner, without justification, called Stewart

       to his unmarked police vehicle, cursed at him, handcuffed him very tightly, and placed him into


                                                       - 22 -
       No. 1-18-2206

       the car. Petitioner told Dodoo “[w]e gonna take this one to the basketball court,” and stated to

       Stewart that “the last mother f*** who did this, we took him to Rogers Park and made him walk

       back.” Stewart did not hear either police officer use their radio to notify dispatchers of the

       encounter. When Dodoo eventually pulled the vehicle over, Petitioner removed Stewart from the

       rear seat and Stewart realized they were at a basketball court in a park. Stewart testified that

       Petitioner then slapped, punched, and mocked him, before removing the handcuffs and releasing

       him. Petitioner told Stewart his name and completed a contact card. Stewart testified he did not

       know where he was and denied that either police officer had offered him a ride back to the Red

       Line station. After he walked some distance, he saw a gas station and asked a worker to use the

       phone. He again called 911 to ask for a supervisor, but after 40 minutes of waiting, nobody came,

       and he took the bus home. When he went to the hospital the next day, medical records indicated

       tenderness over the right lateral rib and an area of abrasion with underlying swelling on the radial

       surface of the distal forearm.

¶ 48          Petitioner’s own testimony established that he encountered Stewart on the night in question

       in front of the Garfield Red Line station, when he observed Stewart standing with a “dirty look.”

       This raised Petitioner’s suspicions, so after Stewart spit into the street, he decided to write Stewart

       a citation for disorderly conduct. He “felt threatened by [Stewart’s] evasive nature,” so he

       handcuffed Stewart and placed him in his police vehicle. Contrary to his IPRA statement,

       Petitioner testified he had no intention of arresting Stewart. Petitioner further denied that he had

       told Dodoo to take Stewart to the basketball court. Rather, Petitioner testified he decided he did

       not want to ruin Stewart’s chances of becoming a police officer and decided to release Stewart

       where they were at the time. This was in contradiction to Petitioner’s IPRA statement where he

       stated that they took Stewart as far west as they could towards the address that Stewart had given


                                                       - 23 -
       No. 1-18-2206

       them as his final destination. Petitioner stated he was unfamiliar with where they released Stewart

       and did not know they were at McKinley Park. He denied striking or slapping Stewart and stated

       Stewart was so happy that they were not arresting him, that Stewart stated he could get himself

       home. Petitioner stated that he could not remember if either he or Dodoo communicated with

       OEMC to inform them of their status and their encounter with Stewart. Petitioner testified he

       completed a contact card and later turned it in to his supervisor.

¶ 49          Dodoo testified he did not see Stewart spit near the vehicle and instead deferred to

       Petitioner, who had seen the interaction. Furthermore, by the time Dodoo exited the car, Petitioner

       had already handcuffed Stewart. He stopped the car when Petitioner requested him to, and he

       remained in the vehicle while Petitioner spoke with Stewart. Dodoo stated he offered Stewart a

       ride back to the CTA stop, but Stewart refused. He did not remember if either he or Petitioner

       made radio communications with OEMC dispatchers.

¶ 50          Gutierrez, the employee that was working at the gas station where Stewart borrowed the

       phone, testified Stewart explained to him that he was picked up by police officers—for no reason—

       and was dropped off in an unknown neighborhood. Gutierrez explained that Stewart was angry

       and used their phone to call 911.

¶ 51          Additionally, Sergeant Kranz identified several general and special orders that outlined

       (1) radio communication policies for police officers, (2) field arrest procedures, (3) policy and

       procedures for waiving fingerprinting and releasing an arrestee without charging; and (4)

       documenting procedures for investigatory stops.

¶ 52          Hansen identified the CAD system report for Petitioner’s vehicle on May 12, 2014, and the

       document indicated that between 9:23 p.m. and 10:47 p.m., they had no communication with a

       dispatcher.


                                                      - 24 -
       No. 1-18-2206

¶ 53          Further, the stipulated GPS records entered into evidence at the hearing corroborated

       Stewart’s account of the events.

¶ 54          Clearly, this evidence—taken in its entirety, in a light most favorable to the Board—

       supported the Board’s determination that Petitioner disregarded his duty and seriously abused his

       authority as a police officer when he, without justification, detained, handcuffed, and transported

       Stewart to McKinley Park, abandoning him. Accordingly, it was not against the manifest weight

       of the evidence for the Board to determine that Petitioner’s conduct was violative of the

       Department’s rules and regulations regarding the conduct of police officers. Specifically, we

       affirm the Board’s findings that Petitioner violated Rule 1’s prohibition on conduct which violates

       any law or ordinance, Rule 2’s prohibition on conduct impeding the Department’s efforts to

       achieve its policy and goals or discrediting the Department, Rule 6’s prohibition on disobeying

       either an oral or written order or directive, Rule 8’s prohibition against disrespecting or maltreating

       any person whether on or off duty, and Rule 10’s prohibition on inattention to duty.

¶ 55          Petitioner, however, argues that this appeal presents a mixed question of fact and law,

       where the Board misconstrued Petitioner’s detention of Stewart as an arrest. In cases where there

       is a mixed question of law and fact, we review under the clearly erroneous standard. Roman, 2014

       IL App (1st) 123308, ¶ 70. Under a clearly erroneous standard, deference is afforded to the Board’s

       experience and expertise, and the Board’s findings must be accepted unless, “after reviewing the

       record, we are left with the ‘definite and firm conviction that a mistake has been committed.’ ” Id.

       (quoting AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380,

       391-95 (2001)). We find Petitioner’s argument unavailing, where Petitioner was charged with,

       inter alia, having (1) “seized and/or arrested and/or detained Mr. Corey Stewart without

       justification,” and (2) “handcuffed and/or arrested Mr. Corey Stewart; and/or placed Mr. Stewart


                                                       - 25 -
       No. 1-18-2206

       in Chicago Police Department vehicle #4545; and/or subsequently transported Mr. Stewart.”

       Clearly, by Petitioner’s own testimony, he “seized,” “handcuffed,” and “detained” Stewart.

       Whether or not the Board found Stewart was under arrest, or simply detained, the evidence

       supported the conclusion that Petitioner violated the Department’s rules and regulations.

¶ 56                                        B. Cause for Termination

¶ 57          Next, we must determine whether the Board’s findings of fact “provide a sufficient basis

       for the agency’s conclusion that cause for termination does or does not exist.” Siwek, 374 Ill. App.

       3d at 737. An administrative agency’s finding of cause for discipline “demands the respect of the

       court,” Swanson v. Board of Police Commissioners, 197 Ill. App. 3d 592, 606 (1990), and we

       correspondingly “will not disturb the finding of cause for discharge unless the finding is arbitrary,

       unreasonable, or unrelated to the requirements of service.” Remus, 387 Ill. App. 3d at 904.

¶ 58          A police officer may not be discharged without cause. 65 ILCS 5/10-1-18(a) (West 2020).

       Our supreme court has defined “cause” as “ ‘some substantial shortcoming which renders [the

       employee’s] continuance in his office or employment in some way detrimental to the discipline

       and efficiency of the service and something which the law and a sound public opinion recognize

       as good cause for his [discharge].’ ” Lesner v. Police Board, 2016 IL App (1st) 150545, ¶ 45

       (quoting Walsh v. Board of Fire & Police Commissioners, 96 Ill. 2d 101, 105 (1983)). The Board

       stands in the best position to determine the effect of a police officer’s conduct on the Department,

       not the court of review. Id. Accordingly, we give considerable deference to the Board’s

       determination of cause. Valio v. Board of Fire & Police Commissioners, 311 Ill. App. 3d 321,

       330-31 (2000)). In reviewing an administrative discharge decision, “we may not consider whether

       we would have imposed a more lenient disciplinary sentence,” rather, our “review is limited to a

       determination of whether the Board acted unreasonably or arbitrarily by selecting a type of


                                                      - 26 -
       No. 1-18-2206

       discipline that was inappropriate or unrelated to the needs of the service.” Krocka v. Police Board

       of the City of Chicago, 327 Ill. App. 3d 36, 48 (2001) (citing Wilson v. Board of Fire & Police

       Commissioners, 205 Ill. App. 3d 984, 992 (1990)).

¶ 59          Petitioner argues his conduct on the date in question does not warrant dismissal. However,

       that his termination “arose from a single incident does not ‘preclude a discharge for cause assuming

       that the conduct is of a nature that sound public policy would recognize as good cause for no longer

       occupying the position of police officer.’ ” Lesner, 2016 IL App (1st) 150545, ¶ 46 (quoting

       Humbles v. Board of Fire & Police Commissioners, 53 Ill. App. 3d 731, 734 (1977)). In assessing

       the penalty here, the Board thoroughly considered all witness testimony regarding Petitioner’s

       conduct, the evidence proffered at the hearing, and the evidence Petitioner offered in mitigation.

       The Board deemed that discharge was an appropriate sanction because “Officer Posey’s serious

       abuse of his authority on the night in question—his violation of Mr. Stewart’s constitutional rights

       and several Department rules and policies—is incompatible with continued service as a police

       officer.” It explained that “[i]ndividuals have a right to be free from unreasonable seizure by the

       police, and well-trained, competent, and law-abiding police officers do not arrest people for having

       a ‘dirty look’ on their face, they do not fail to communicate that they have made an arrest in clear

       violation of Department policy, and they then do not then [sic] release a detainee at some location

       of which they themselves are entirely unaware.”

¶ 60          While the Board considered Petitioner’s testimony that he intended to arrest Stewart for

       disorderly conduct, it found that “there is nothing even in Officer Posey’s own testimony to form

       any basis for believing Mr. Stewart engaged in any disorderly conduct or any other conduct that

       warranted deprivation of his liberty, however briefly.” The Board concluded that Petitioner’s

       “conduct is sufficiently serious to constitute a substantial shortcoming that renders his continuance


                                                      - 27 -
       No. 1-18-2206

       in his office detrimental to the discipline and efficiency of the service of the Department, and is

       something that the law recognizes as good cause for him to no longer occupy his office.”

¶ 61          Nevertheless, Petitioner argues his discharge was too severe a punishment when compared

       to the fact patterns of other reported disciplinary cases. In fact, Petitioner contends that any

       discipline imposed by the Board is “excessive, arbitrary and capricious,” considering the lack of

       evidence in the record that his partner, Dodoo, received any discipline. Despite Petitioner’s

       argument, discharge can be found regardless of whether other employees have received disparate

       discipline. “[T]he fact that different individuals have been disciplined differently is not a basis for

       concluding that an agency’s disciplinary decision is unreasonable; such conclusions are

       appropriate when individuals receive different discipline in a single, identical, ‘completely related’

       case.” Siwek, 374 Ill. App. 3d at 738. That is not the case here. While Dodoo was involved in the

       same incident with Petitioner, their roles were not identical, nor were they “completely related,”

       where Dodoo relied upon Petitioner’s observations and therefore deferred to Petitioner’s

       judgments and actions regarding the interaction with Stewart.

¶ 62          Finally, Petitioner contends the Board failed to give adequate weight to his stellar 17-year

       work record, including his 43 awards, which he argues was sufficient to mitigate against an

       imposition of the extreme sanction of discharge. The record belies the assertion that the Board did

       not thoroughly consider Petitioner’s mitigating evidence. The Board reviewed testimony from

       Petitioner’s character witnesses, noting that a life-long friend and co-worker testified Petitioner

       was compassionate and treated individuals with respect, and three other friends testified positively

       about not only his character, but his various contributions to the community. Further, the Board

       summarized Petitioner’s career in its Findings and Decisions, detailing that “Officer Posey has

       been serving as a police officer for 17 years, during which time he has earned 43 total awards,


                                                       - 28 -
       No. 1-18-2206

       including 1 Department commendation, 20 honorable mentions, and 13 emblems of recognition

       for physical fitness; he has no sustained complaints on his disciplinary history.” However, the

       Board specifically found that “Officer Posey’s accomplishments as a police officer, his friends’

       testimony as to his work and character, and the lack of prior disciplinary history do not mitigate

       the seriousness of his misconduct.” It is undisputed that “[a]n administrative agency need not give

       mitigating evidence sufficient weight to overcome a termination decision, and a discharge decision

       made despite the presentation of such evidence is not, without more, arbitrary or otherwise

       erroneous.” Siwek v. Police Board of City of Chicago, 374 Ill. App. 3d 735, 738-39 (2007) (citing

       Kappel v. Police Board of Chicago, 220 Ill. App. 3d 580, 596-97 (1991)).

¶ 63          Illinois courts have repeatedly “emphasized that ‘a law-enforcement officer is in a unique

       position of public trust and responsibility.’ ” Remus, 387 Ill. App. 3d at 904 (quoting Lewis v.

       Hayes, 152 Ill. App. 3d 1020, 1025 (1987)). “Officers must act in accord with ‘their most

       fundamental duty as law enforcement officers—to act to protect the public.’ ” Id. (quoting People

       v. Sorice, 182 Ill. App. 3d 949, 956 (1989)). In the present case, Petitioner ignored his duties to

       uphold the law and protect the public when he, without justification, detained Stewart and drove

       him to McKinley Park, a place neither he nor Stewart were familiar with, and abandoned him. The

       efficacy and discipline of a police force is impaired when a police officer fails to abide by the laws

       he has sworn to enforce. Krocka, 327 Ill. App. 3d at 48-49. Accordingly, we conclude that the

       Board’s finding of cause for discharge was not arbitrary, unreasonable, or unrelated to the

       requirements of Petitioner’s service as a police officer in the Department.

¶ 64                                          IV. CONCLUSION

¶ 65          Based on the foregoing, we conclude that the Board’s initial decision to terminate

       Petitioner’s employment as a Chicago police officer was not erroneous and we therefore affirm


                                                       - 29 -
       No. 1-18-2206

       the Board’s August 25, 2017 decision. Accordingly, the June 14, 2018 order of the circuit court of

       Cook County vacating that termination and mandating the imposition of a different, less severe

       sanction is reversed. Additionally, we reverse the Board’s August 9, 2018 order imposing a five-

       year suspension, and reverse the circuit court’s September 18, 2018 order affirming the suspension.

¶ 66          Circuit court judgment reversed.

¶ 67          Board decision affirmed.




                                                     - 30 -